 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDF.W. Woolworth and Retail Store Employees UnionLocal No. 214,affiliated with Retail Clerks Interna-tional Association,AFL-CIOand Mark C. Lippold.Cases30-CA-1713,30-CA-1756,and30-CA-1811June 22, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYOn September 25, 1972, Administrative Law JudgeRobert Cohn issued the attached Decision in this pro-ceeding. Thereafter Respondent filed exceptions, anda brief and appendix in support thereof. The GeneralCounsel filed exceptions and supporting briefs. Re-spondent and the General Counsel each filed answer-ing briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional LaborRelationsBoard hasdelegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs,'and has decided to affirm the rulings, findings,' and'Respondent moved to dismiss the complaint on the ground that (I)allegations of Section 8(aX3) violations as to four discnmmatees were barredby Section10(b) of theAct becausetheir names were not included in theunfairlaborpractice charges on which the complaint was based,and (2) theGeneral Counsel failedto complywith certain requirements of the Adminis-trative ProcedureAct (APA)in that Respondent was not givenan "opportu-nityfor the submission and consideration of facts, arguments,offers ofsettlementor proposalsof adjustment when time,the nature of the proceed-ing andthe publicinterest permit. . [and a]tno time was counsel for theCompany accordedthe opportunity to present its views with respect to thedischarge of these employees."Withrespect to (1) we find it unnecessary to pass on Respondent's motion,in view of our decision to reverse the Administrative Law Judge's finding thatRespondent violated Section8(a)(3) of the ActWith respect to (2), we findthatRespondent was given adequate opportu-nityto satisfythe APA Inthis respect Respondent receiveda copy ofa letterdatedFebruary11, 1972, from the RegionalOfficeof the Board before thecomplaint was issued,fully apprising it of the fact that the complaint wouldinclude the names of 12 employees as discriminateesThe letterexpressed thehope that a settlement agreementcouldbe reached and specifiedthe type ofsettlement and the natureof the remedy sought Theletter also advisedRespondent that unless a settlement agreementwas reached by February 17,1972, a complaintwouldissue shortlythereafter setting the matterfor hear-ing In the absence of a settlement agreement,the complaint did issue onFebruary 18, 1972At the hearing,which opened almost3 months later, onMay 2, 1972, therecord shows that the Administrative Law Judge indicatedto Respondent that he would "give[Respondent]any opportunity to rea-sonably adjustthese charges, at any time" but no offer to settle came forth,and so the proceeding continuedfor 6 days "Nothingin the [AdministrativeProcedure] Act . . requires the GeneralCounselto take the initiative inbroaching settlement,he need onlybe receptiveto settlement overtures madeby partiesrespondent" As notedabove,Respondentwas given an opportu-nityto state its views and to settle this matterbothprior to issuance ofcomplaint and againat the trial. The motionisdenied for lack of merit.Dairylee, Inc,149 NLRB 829, 830, InIGimbelBrothersInc.,100 NLRB870, 871.2Respondent and the GeneralCounsel have exceptedto certaincredibilityconclusions of the Administrative Law Judge, butonly to the extent consistent herewith.Respondent, a national retail chain store operator,opened a store in Escanaba, Michigan, in September1970. In early February 1971,' Mark Lippold, an al-leged discriminatee and a Charging Party herein, be-gan to organize and was one of the most activecampaigners for the Union. Employees also formedan "in store" committee whose primary function wasto solicit interest among other employees and to dis-tribute printed prounion materials.Several meetingswere held at a local motel and at employees' homes.Respondent replied with an antiunion campaign,and Semrow, Respondent's store manager, Sabor, as-sistant manager,and other store officials and supervi-sors all took part. Noncoercive speeches were made atleast once or twice a week to employees by Semrow.Respondent is alleged to have engaged in other con-duct, however, in violation of Section 8(a)(1) and (3)of the Act, as discussed below.1.We agree with the Administrative Law Judge'sfinding that Respondent engaged in unlawful interro-gation of employees on April 15 and 16 and on anunspecified date shortly prior to a Board electionthreatened to impose poorer working conditions, allin violation of Section 8(a)(1) of the Act.2.We also agree with the Administrative LawJudge, for the reasons stated in his Decision, thatRespondent did not violate Section 8(a)(3) and (1) ofthe Act when it discharged Mary Ann Mathia andAndrea LaRose Carlson, and refused to recall Bar-bara Erickson and Sue Wunder.3.We find merit in Respondent's exceptions to theAdministrative Law Judge's finding that Respondentdiscriminated againstMark C. Lippold, RaymondBrault,Jean Paulin, Zella Barcome, and Gerald Pykein violation of Section 8(a)(3) and (1) of the Act.For the most part the Administrative Law Judge'sfindings of violation, with respect to the above-men-tioned employees, are based upon inferences drawnfrom his analysis of the facts. For the reasons set forthbelow, we disagree with the inferences he drew.In assessingthe merits of this portion of the case,we note initially that a valid Board election had beenheld on April 16, which the Union lost 42-28. Objec-tions had been timely filed by the Union, but laterwere withdrawn pursuant to an agreement with Re-findings made by the Administrative Law Judge It is the Board's establishedpolicy not to overrule an Administrative Law Judge's resolutions with respectto credibility unless the clear preponderance of all the relevant evidenceconvinces us that the resolutions were incorrectStandardDry WallProducts,Inc, 91 NLRB 544, enfd 188F 2d 362 (C A 3). Wehave carefully examinedthe record and find no basis fo reversing his findingsIn the absenceof exceptions thereto, we adopt,pro forma,the Administra-tive Law Judge's dismissal of 8(a)(3) allegations concerning the discharge ofCorrine Cayer, Sandra LaFave (nee Phalen), and Francis Laundre3All events hereinafter occurred in 1971, unless otherwise noted.204 NLRB No. 55 F.W. WOOLWORTH397spondent to reemploy Lippold, who had been dis-charged in February. We also note that except for theminor violations of Section 8(a)(1), as found above,the charges of discrimination herein are based uponconduct which allegedly occurred well after the Aprilelection and not in any context of union activity.In our opinion this background provides no con-vincing or persuasive basis for inferring discriminato-ry motives such as would establisha prima faciecase.Moreover, we are of the opinion that Respondent hadvalid economic reasons for the action that it took ineach case. Thus, from the time of Lippold's reemploy-ment until his quitting in July he was warned aboutvarious incidents of misconduct which occurred dur-ing working hours, and there is no evidence that hewas disparately selected for warnings for any discri-minatory reason. Indeed, Lippold admitted he merit-ed the warnings because he did not comply with theposted rule against punching in or out early,4 whichnotice also indicated that disciplinary action may fol-low for noncompliance; he also engaged in miscon-duct by eating and smoking on the loading ramp, andby taking a break at a time other than the time he wasscheduled to do so. Neither Lippold's past activitieson behalf of the Union nor Respondent's attitudetoward the Union afforded him immunity from disci-pline for this misconduct, or gave him privileges great-er than those of other employees. The immediateincident which allegedly caused him to resign was awarning he received about his swearing and griping inthe stockroom, which warning was legitimate and notat all connected with any union activity on his part.In these circumstances, a finding that Respondentconstructively discharged Lippold for discriminatoryreasons is not justified. Accordingly, we shall dismissthe allegation in the complaint that Respondent dis-criminated againstLippold.sWe also find, contrary to the Administrative LawJudge, that Respondent's reason for dischargingBrault was not discriminatory. The record shows thaton the day of his discharge Brault admitted that hepicked up a package of "cheezies" from a counter,and could not produce a receipt or a slip from theemployee accommodations desk as proof of purchase,which was an established policy in Respondent'sstore. Semrow then discharged Brault.4 Lippoldreceived a written warning because he was a chronic offender5Coals & ClarkInc,113 NLRB237, 238,Winn-Dixie Stores Inc,128NLRB574, 594.We also find that the record fails to support a finding thatRespondent'swork rules were discriminatorilyapplied only to Lippold, inviolation of Section 8(a)(I) or (3).The evidenceshows that he was given awritten warning because he was a chronic offender, and that otheremployeesreceived warnings for violating this ruleMoreover,as noted,supra.the rulewas posted and wouldhardly go unnoticedas it was in large bold print andcontained a clear warning that violationsthereof would be subject to disci-plineAccordingly,we shall dismissthat portionof the complaintTheAdministrativeLaw Judge found thatRespondent's defense was pretextual and that Braultwas discharged for his union activity. We are con-strained to find on the basis of the whole record,however,-particularly in view of the absence of di-rect evidence to establish knowledge on the part of theRespondent of Brault's union activities 6 -that Braultwas discharged for what Respondent believed fromoutward appearances was theft. Thus, Brault couldnot produce a receipt for the merchandise, and thereisno corroborative evidence to show, nor did theAdministrative Law Judge find, that Brault put themoney on the register. We also note that the GeneralCounsel's contention is based on the uncorroboratedtestimony of the interested party, who stands to bene-fit from an award of reinstatement and backpay, andis contradicted as well, and such testimony may notconstitute substantial evidence? Thus, the GeneralCounsel has failed to prove that Brault acted in accor-dance with an accepted practice, i.e. to put the moneyon the register.' Moreover, the matter of employeediscipline is left to the discretion of management andis not a proper concern of the Board. Accordingly, inview of the lack of direct and convincing evidenceshowing that the Respondent knew of Brault's mem-bership in, or activity on behalf of, the Union, we shalldismiss this portion of the complaint.Pyke, a full-time employee, was laid off on May 3tomake room for Lippold's return to work in thestockroom and was never recalled. The Administra-tive Law Judge concluded that Respondent's failureto recall Pyke on May 18, when it hired a part-timeemployee, was prompted by discriminatory consider-ations. This conclusion is based in part on the findingthat Respondent: (1) knew of Pyke's union activities;and (2) Pyke was a good worker. The AdministrativeLaw Judge also relied on Personnel Director Kalm'stestimony that Respondent preferred to hire employ-ees who had previously worked for the Company.With respect to (1) and (2) above, mere knowledgeof an employee's union activities 9 and the fact that hemay have been a good worker are not enough to sup-6As already noted, Brault's discharge, as well as the others, occurred ina context devoid of current union activity and in an atmosphere that at thetime was free of overt hostility towards the Union and its supporters In suchcircumstances, we find the evidence insufficient to support the Administra-tive Law Judge's conclusion that knowledge of Brault's union sympathies canbe inferred merely from the fact that he worked in the same department asLippold whose union activities were open and known7 N L R B v Barberton Plastics Products, Inc,354 F 2d 66, 69 (C A 6,1965), seeN L R B v Elias Brothers Big Boy Inc,327 F 2d 421, 426 (C A6, 1964)8 JWeingarten Inc,141 NLRB 22, 379 Assuming,arguendo,that such knowledge was established by the evi-dence, the Administrative Law Judge inferred knowledge for the same rea-sons he relied on with respect to finding that Respondent had knowledge ofBrault's union adherence In our view,the same infirmities that afflicted hisfinding of knowledge as to Brautt are present in regard to his similar findingas to Pyke 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDport a finding of discrimination. As for the secondargument, we note that in another part of his Decision(III C 9, dealing with his findings in regard to BarbaraErickson), he specifically found that "the GeneralCounsel's evidence failed of proof that the Respon-dent, as a matter of policy or practice, regularlysought to secure laid-off personnel before it hiredother employees." We can perceive no sound distinc-tion between Erickson's case and Pyke's. According-ly,we find that the evidence is not sufficient to showthat Respondent discriminated against Pyke, and weshall dismiss that portion of the complaint.The Administrative Law Judge concluded, for rea-sons more fully detailed in his Decision, that Paulinwas discharged for her union activities because: (1)Respondent knew of her objection to working longerthan her regular schedule because of her babysitterproblems, and (2) other employees were willing towork overtime. Respondent contends that Paulin wasdischarged for refusing to work overtime.It is undisputed that Paulin was asked to work anhour of overtime on the evening of June 25,10 from9:15 to 10:15 p.m. She admittedly refused to work,asserting as a reason that her babysitter was sched-uled to work only until 9:30 p.m. and it was impossi-ble for her to stay after 9:15 p.m. Paulin left workwithout further notice at 9:14 p.m. When Respondentlearned of her departure that evening it decided todischarge her.We find on the basis of the whole record that Re-spondent had a legitimate business reason for askingsome of its employees to work overtime. Paulin's re-fusal to work overtime as requested constituted anattempt to work on terms prescribed solely by her-self."The Board and the courts have held that sucha refusal to work provides an employer with validgrounds for discharge.12 We find, contrary to the Ad-ministrative Law Judge, that Paulin was dischargedfor cause. Accordingly, we shall dismiss that portionof the complaint.Barcome began working in September 1970 andquitMay 14. She was employed as a saleslady in thelamp department. She also helped with the orderingof lamps, kitchen clocks, frames, mirrors, and similaritems. She also worked in other departments when theneed arose. She was active in the union campaign.In January Barcome asked for help in the lampdepartment because she couldn't keep up with all theordering that had to be done and keep the departmentneat.Respondent supplied the necessary help. InApril, Barcome was assigned to work in other depart-ments and to operating cash registers at the other endof the store. Kalm later temporarily assigned her tobus dishes in the cafeteria, and told her that she wouldbe on call by the kitchen manager and that her depart-ment did not need a full-time girl, whereupon Bar-come said that when she had previously asked Kalmfor a part-time girl to help, Kalm had said that thedepartment needed a full-time girl. Barcome later ad-vised Kalm that she could not do all the work assignedto her and that she intended to quit and she did so onMay 14.The Administrative Law Judge concluded thatRespondent's knowledge of her union activities, itschange of attitude towards Barcome, the impositionof more onerous duties, and conflicting announce-ments respecting the degree of help reflectedRespondent's motivation in forcing her resignation.He found that Respondent engaged in the above-de-scribed conduct with a purpose of harassing Barcometo the point where it became intolerable for her towork, and that her resignation, therefore, constituteda constructive discharge in violation of Section8(a)(3).We agree with Respondent's assertions that it hasa right to manage its business, which includes the rightto assignand distribute work,13 that Barcome quit outof anger, that no one reprimanded her, criticized her,or threatened to discharge her for her work, that thereis no clear discriminatory expression of dissatisfactionto prompt the quit, that her replacement did all thework she had been asked to do, and, as the Adminis-trative Law Judge noted, that it was not uncommonfor employees to be assigned out of their department.Accordingly, we find that the evidence is insuffi-cient to support a finding that Respondent discrimi-nated against Barcome and we shall dismiss thatportion of the complaint.THE REMEDY 14Having found that Respondent engaged in and isengaging in certain unfair labor practices, we shallorder that it cease and desist therefrom and take cer-tain affirmative action designed to effectuate the poli-cies of the Act.10Respondent changed its closing hoursfrom 9 15 to 10 15 p in becausea competitor opened a storenearby which had a laterclosing time thanRespondent's1See CG Conn Lid v NLRB B.108 F 2d 390, 397 (C A 7, 1939)12Emple Knitting Mills,146 NLRB 106, 111-112,N L R B v Mt ClemensPottery Company,147 F 2d 262, 267 (C A 6. 1945)u N L R B v Kopman-H'oraeeA Shoe Manufacturing Company,158 F 2d103, 108 (C A 8 1946)10As we have found that Respondent did not violate Section 8(a)(3) of theAct, we find it unnecessary to pass on the General Counsel's request forextraordinary remediesWe also find that a broad order is not warranted inthis case F.W. WOOLWORTH399AMENDED CONCLUSIONS OF LAWWe amend the Administrative Law Judge's Conclu-sions of Law in the following manner:1.Delete the phrase "and by discriminatorily ap-plying workrules" from Conclusion of Law 3.2.Delete Conclusion of Law 4 in its entirety andrenumber the remaining paragraphs accordingly.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, F. W.Woolworth Co., Escanaba, Michigan, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Coercively interrogating employees concerningtheir union activities.(b)Threatening employees with reprisals shouldthey join or assist Retail Store Employees Union, Lo-cal No. 214, affiliated with Retail Clerks InternationalAssociation, AFL-CIO, or select it as their collective-bargaining representative.(c) In any like or related manner interfering with,restraining,or coercing its employees in the exerciseof their right to self-organization, to form, join, orassist the above-named labor organization, or anyother labor organization, to bargain collectivelythrough representatives of their own choosing, to en-gage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities, ex-cept to the extent that such right may be affected byan agreement requiring membership in a labor organi-zation as a condition of employment as authorized inSection 8(a)(3) of the National Labor Relations Act,as amended.2.Take thefollowing affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Post at its Escanaba, Michigan, store copies ofthe attached notice marked "Appendix." 15 Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 30, after being duly signed byRespondent's authorized representative, shall be post-ed by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places,including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(b)Notify the Regional Director for Region 30, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.11 IS FURTHER RECOMMENDEDthat the complaint bedismissed in all other respects.MEMBER JENKINS,dissenting:For the reasons set forth by the Administrative LawJudge, I would affirm his decision.15 In the eventthat this Order is enforced by a Judgmentof a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational LaborRelations Board" shall read "PostedPursuant to a Judgmentof the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agencyof the United States GovernmentAfter a trial, in which the parties had the opportunityto present their evidence, the National Labor Rela-tionsBoard has found that we violated the law andhas ordered us to post this notice telling our employ-ees what we have been ordered to do and not to doin the future.The Board has ordered us to tell you that:WE WILL NOT threaten you with poorer workingconditions if you join or assist Retail Store Em-ployees Union, Local 214, affiliated with RetailClerks International Association, AFL-CIO, orany other labor organization, or select it as yourcollective-bargaining representative.WE WILL NOT coercively question you concern-ing your union membership or activities.WE WILL NOT in any like or relatedmanner in-terfere with, restrain, or coerce our employees inthe exercise of their right to self-organization, toform labor organizations, to join or assist theabove-named Union, or any other labor organi-zation, to bargain collectively through represen-tatives of their own choosing, and to engage inother concerted activities for the purpose of col-lective bargaining or other mutual aid or protec-tion,or to refrain from any or all such activities.All our employees have the right tojoin or assist, ornot to join orassist,Retail Store Employees Union,Local 214, affiliated with Retail Clerks InternationalAssociation, AFL-CIO, or any other labor organiza-tion,except to the extent that such right may be af-fected by an agreement requiring membership in alabor organization as a condition of employment asauthorized in Section 8(a)(3) of the National Labor 400RelationsAct, as amended.DatedByDECISIONS OF NATIONAL LABOR RELATIONS BOARDF.W. WOOLWORTH CO(Employer)(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 744 North Fourth Street, CommerceBuilding, Second Floor, Milwaukee, Wisconsin 53203, Telephone 414-224-3861.DECISIONSTATEMENT OF THE CASEROBERT COHN, Administrative Law Judge: On chargesfiled respectively by the above-named Union on September10, 1971, and October 29, 1971,' and by Mark C. Lippold,an Individual, on January 4, 1972, a consolidated complaintissued on February 18, 1972, whichallegesthat F.W.Woolworth Co. (herein the Company or Respondent) en-gaged in unfair labor practices within the meaning of Sec-tions 8(a)(3) and (1) and 2(6) and (7) of the National LaborRelations Act, as amended (herein the Act). In essence, thecomplaint charges that the Respondent violated the Act bydiscriminating against 12 named employees because theyengaged in activitiesassistingand supporting Retail Em-ployees Union Local No. 214, affiliated with Retail ClerksInternational Association, AFL-CIO (herein the Union),and also that Respondent interfered with, restrained, andcoerced employees by engaging in certain other conductmore fully described herein. The Respondent filed an an-swer to the complaint which denies the substantiveallega-tions of the complaint and the commission of unfairpractices.Pursuant to due notice, a hearing was held before me atEscanaba, Michigan, on 6 hearing days commencing May2, 1972, and terminating May 11, 1972. At the close of thehearing, oral argument was waived. However, helpful, post-hearing briefs were filed with me by counsel for the GeneralCounsel and by counsel for the Respondent, which havebeen duly considered. Upon the entire re"ord, including myobservation of the demeanor of the witnesses and argu-ments of counsel, I make the following:'All dates hereinafter refer tothe calendar year 1971,unless otherwisespecified2Respondentalso affirmatively pled that the complaint should be dis-missed because it was not issued pursuantto, and in conformity with, Section554(c)(l)of theAdministrative Procedure Act (Title V, U S Code) A motionto that effect made by the Respondent at the commencement of the hearingherein was deniedby the Administrative Law JudgeFINDINGS OF FACT1COMMERCERespondent, a New York corporation, is engaged in theoperation of several retail stores located within the State ofMichigan, including one located in Escanaba, Michigan, inthe Delta Plaza Shopping Center, which is the only storeinvolved in the instant proceeding. During the calendar year1971, a representative period, Respondent's gross receiptsexceeded $500,000. During the same period, Respondentpurchased and received goods valued in excess of $50,000directly from points outside the State of Michigan for retailsale at its Escanaba store.Basedon the foregoing, I find that the Respondent is, andhas been at all times material, an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of theAct.IITHE LABORORGANIZATION INVOLVEDIt is not disputed, and I find, that at all times materialherein the Union has been a labor organization within themeaning of Section2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent opened its Delta Plaza store in September1970.3 Upon the instigation of Mark Lippold, an employeeand a Charging Party herein, the Union commenced anorganizational campaign among the Respondent's employ-ees about the first of February. The record reflects that thecampaign carried on by the Charging Union was quite anactive one, at least with respect to some of the Respondent'semployees. Thus there was substantial talk among such em-ployees in the stockroom where the union activity com-menced. Since the duties of the stockroom personnel carriedthem, from time to time, to other departments in the store,conversation among the employees in these departmentsincluded discussions about the campaign. The employeesformed an "in-store" committee whose primary job it was,presumably, to solicit interest in the Union among the otheremployees, and members of this committee disseminatedliterature to the other employees containing prounion argu-ments.4Commencing on February 10, the union group alsobegan having meetings which were normally held at adowntown motel although some were also held at employ-ees' homes.The foregoing activities of the employees soon came tothe attention of the Respondent's officials who then com-menced a counter-campaign designed to disabuse the em-ployees of the asserted advantages of unionization. Thus,StoreManager Semrow testified that commencing in theearly part of February until April 16, the date of an NLRB-conducted election, he gave speeches at least once or twiceiThe Delta Plaza store is characterized by counsel for the Respondent asa "general merchandise store" as opposed to a "five and dime" store whichRespondent had previously maintained in downtown Escanaba4See, e g,G C Exh 2 F.W. WOOLWORTH401a week to employees in which the major theme was that theUnion would make a lot of promises which it might not beable to keep but the promises which the Company madewould be kept. Several employee witnesses testified that, onthe day of the election, Assistant Store Manager Saborsought to persuade an employee to vote against the Union,and on another occasion, as discussed more fully below, anofficial from Respondent's district office threatened an em-ployee that working conditions would become worse if theemployees voted the Union in.It is in the context of the foregoing state of events that thistrier of the fact must assess the evidence proffered in sup-port of the allegations in the complaint that the Employerdiscriminated against some 12 employees because of theirunion activities and also engaged in some other unlawfulconduct, such as imposing more onerous working condi-tions on the leaders of the union movement. Respondentdenies any such motive, claiming good and sufficient busi-nessjustification for each of the allegations and, in somecases, denied that it even knew that the affected employeeswere active on behalf of the Union.In assessing the merits of the charges, both sides recog-nized that the determination of the credibility of the witnessis a significant factor. Resolving credibility of witnesses isalmost always a difficult and delicate task and is certainlynot less so in the instant case. I would only state that inmaking such findings I have given consideration to manyfactors including, of course, as above-stated, the demeanorof the witnesses [seeN.L.R.B. v. Dimon Coil Company,201F.2d 484, 487 (C.A. 2)], their interest in the outcome of theproceedings, and any conflict in testimony, "along with theconsistency and inherent probability of testimony." 5 In thisregard, it should be noted that any failure to completelydetail all conflicts in the evidence does not mean that suchconflicting evidence was not considered.'B. The Alleged Independent Violationsof Section 8(a)(I)1. InterrogationOn the evening of April 15, the night before the NLRBelection, Jerry Hannemann, manager of the Respondent'ssporting goods department,' attended a union meeting atthe Teamsters hall. However, he was asked to leave themeeting by the president of the Union assertedly becausethe president did not want any "antiunion personnel there."Hannemann then proceeded to a local lounge (the JollyRoger) for a drink. There, he met, by chance, three assistantstore managers of the Respondent, Messrs. Sweet, Jocob-son, and Harvey.8 When Hannemann advised the three menwhere he had been, the latter proceeded to question himconcerning what had transpired. Thus, it was admitted thatone of the three asked Hannemann if there were many5Universal Camera Corporation v N L R B.340 U S 474, 496 (1951)6 Bishop and Malco, Inc, d/h/a Walter's,159 NLRB 1159, 1161rAlthoughHannemannwas a manager and had some directional controlover the employees who worked in the department, it is undisputed that hewas not a supervisor as defined in the Act.8 It is undisputed that the assistant store managers, sometimes referred toas division managers, are supervisors within the meaning of the Actpeople at the meeting, and he replied no, that there were justa few. Hannemann testified that one of the men asked himwho was at the meeting and mentioned the names of MaryAnn Mathia, Zella Barcome, and Jane Paulin. Hannemannanswered by a yes or no, and they asked who else was there.He responded by stating that he did not know because hewas in the back of the room and only looking at the persons'backs-not their faces.I find that by interrogating Hannemann as to the eventsof the union meeting, as above described, Respondent inter-fered with, restrained, and coerced employees in the exer-cise of rights guaranteed in Section 7 of the Act, in violationof Section 8(a)(1)A second incident of interrogation occurred on the dayof the election, April 16. Approximately an hour before thepolls opened, Daniel Sabor, an assistant store manager,came into the department where Zella Barcome worked andasked her not to vote for the Union. She replied that heknew her views on it, but, according to Barcome's undeniedtestimony, he persisted in wanting to know why she. wasvoting for it. She disclaimed recollection of the reasons shegave him and merely stated that she understood his positionbut, "being an ex-school teacher, he should look at it a littlebit differently."I consider and find that Sabor's interrogation of Barcomeon this occasion was coercive and violative of Section8(a)(1) of the Act.2.The alleged threat of poorerworking conditionsGary Rogers was an employee of Respondent in its musicdepartment. He became moderately active on behalf of theUnion, at least to the extent of attending a union meetingaround April 1. He testified that, a few days following thatmeeting, he was approached while at work by C. N. Dale,Respondent's personnel director from its midwestern re-gional office in Minneapolis, Minnesota. With Dale at thetime, according to Rogers' testimony, was Store ManagerSemrow. Dale asked Rogers how the job was going and hadany promises been made to him when he was hired that hadnot been kept by the Company. Rogers replied that he hadnot been able to obtain various types of merchandise in hisdepartment that he had wanted. Dale then made the com-ment that, "If the union gets into this store, people will thinkit's going to get a lot better. I'll tell you one thing, it won'tget better, it will get worse."Dale acknowledged being in the store for the week priorto the election on April 16, testifying that he arrived withCompany Attorney Hoey, but stated that he had no conver-sation with Rogers whatsoever. He further testified, incredi-bly in my view, that he was with Attorney Hoey "every hourwe were in the store." This implausible testimony plus thefact that Semrow was not interrogated concerning this inci-9 Although this latter aspect of the conversation is denied by the assistants,Iam inclined to credit Hannemann who impressed me as an honest andforthright witness who attempted to be very particular and meticulous as tohis testimony with respect to the details of the meeting according to his bestrecollectionThe fact that all parties presumably imbibed to some extentalcoholic beverages does not convince me that Hannemann partially fabri-cated the contents of the conversation or that "the incident was trivial at bestto all participants" (Resp br at p 3) 402DECISIONSOF NATIONALLABOR RELATIONS BOARDdent, and the favorable impression that Rogers made uponme as a witness, lead me to find that the conversation tookplace substantially as he testified. This threat of poorerworking conditions should employees vote in the Unionclearly constitutes interference, restraint, and coercion with-in the meaning of Section 8(a)(l) of the Act. I so find. 103.The alleged imposition of moreonerous working conditionsThe complaintallegesthat the Respondent, commencingon or about May 14, violated Section 8(a)(l) of the Act byassigning employees Zella Barcome, Mary Ann Mathia, andAndrea LaRose Carlson to more onerous duties and lessdesirable working conditions. The record disclosed that the"onerous conditions" referred to the cleaning of tables andbussing of dishes in the Respondent's cafeteria for an houror so each day commencing about the above date.It appears that Respondent did, presumably because ofa May sale, experience more consumer demands in its cafe-teria than were normal or expected. Being precluded fromhiring additional cafeteria personnel, Respondent assignedsales personnel from other departments of the store to thecafeteria for a short period of time each day toassist theregular cafeteria workers in their duties. However, the re-cord further discloses that Respondent assigned to the cafe-teria, in addition to known unionprotagonists Barcome andMathia, known antiunion protagonists Holmberg and Nel-son, among others. In the brief of counsel for the GeneralCounsel, it is argued that the latter were assigned only "afterthe first week in June, on an irregularbasis." 11However,the fact that the employees were not assigned to work in thecafeteria simultaneously would not seem to substantiallydiminishthe evidence that nonunion employees were, infact, ordered to perform these duties.Under all the circumstances, I am not persuaded that theevidence preponderates in favor of General Counsel's con-tention that Respondent singled out prounion activists toperform these onerous duties to the exclusion of antiunionemployees. I shall therefore recommend thatthis allegationof the complaint be dismissed.4.Alleged discriminatory applicationof certain working rules relating toclocking in and out of workThe complaint alleges that commencing on or aboutApril 16 and again on May 15 and thereafter "until on orabout July 1972 [sic] Respondent discriminatorily appliedcertain working rules relating to clocking in and out of10 I find no substantial evidence to sustain the allegation in the complaintthatDale engaged in conduct which created an impression that the unionactivities of the employees were under surveillance.I shall therefore recom-mend that this allegationin the complaint be dismissediiSee G C br at p 1112 In a previous paragraph, the complaint alleges as unlawful Respondent'ssubjection of employee Zella Baroome to intermittent transfers between de-partments. However, this was not briefed as a separate violation of Section8(a)(1) in the brief of counsel for the General Counsel. Since the complaintalso alleges that Zella Barcome was constructively discharged in violation ofSection 8(a)(1) and(3) of the Act,the evidence in support of this allegationwill be assessed in a subsequent sectionof thisDecision.work, to certain of its employees because of their activitieson behalf of the Union."In its brief, counsel for the General Counsel made clearthat this allegation is concerned solely with alleged discrimi-natory conduct of Respondent as applied to Mark Lippold,one of the Charging Parties and an alleged discriminateeherein. Such being the case, the evidence in support of thisallegation will be considered and assessed in the section inthis Decision relating to the alleged discrimination in regardto this employee.C. The Alleged Violations of Section 8(a)(3)1.The alleged constructive discharge ofMark C. LippoldLippold commenced working for the Company shortlybefore the store opened in September 1970 as a generalstockboy. He was later also assigned to checking in freightand unloading trucks. His job in the stockroom required hispresence from time to time in all other departments of thestore, delivering merchandise.Around the end of January, Lippold commenced talkingwith some of the other employees about starting a unioncampaign in the store and about February 1 contacted theunion representative by telephone. Shortly thereafter,Union Representative Schael met with Lippold at thelatter's house and gave him some union cards. Lippoldshowed them to some of the stockroom employees the fol-lowing day and thereafter talked about the union to otheremployees in the store. A union meeting was planned for theevening of February 10 at a local motel.There appears to be no question but that Lippold's activi-ties soon came to the attention of Respondent's officials, foron the afternoon of February 10 he was called into StoreManager Semrow's office and given a written warning asfollows:This is to warn you that you are to stay on the job andto do the work assigned you. You are not permitted tobother the girls about meetings or other matters notpertaining to your work and if this continues you willbe discharged immediately.Lippold was discharged the following day, apparently forsoliciting union memberships on company time, such termi-nation being the subject of an unfair labor practice chargefiled on Lippold's behalf. However, pursuant to an agree-ment between the Union and Respondent's attorney, towhich the NLRB was not a party, Lippold was reinstatedto his former job on May 3 with seniority rights, but nobackpay. i3Upon his return to work, Lippold was placed on a differ-ent schedule which required his working some evenings andSaturdays. In addition to his stockroom duties, he was alsorequired to do such chores as sweeping, cleaning, scrubbing,emptying wastebaskets, and small repair jobs. He explainedthat, although he had performed these duties on a sporadicbasis prior to his original discharge, such assignments uponhis return were much more frequent. Upon Lippold's com-13Gerald Pyke, an employee in the stockroom, was laid off by Respondentto make roomfor Lippold.He is an alleged discnmmatee in this proceeding,and his case will be considered,infra F.W. WOOLWORTHplaint respecting the change in his scheduled work hours,Respondent, several seeks thereafter, returned Lippold tohis former schedule.The record reflects that upon his return to work Lippoldcommencedreceivingseveral written warnings respectinghis activities in the store. Thus, 2 days later, on May 5,Personnel Director Kalm issued Lippold a written warningas follows:Warning to Mark Lippold-visiting with people asthey come into the stockroom. Complaining about hiswork hours. 14Kalm testified that she observed Lippold talking to otheremployees as they came into the stockroom. Although shedid not recall what the subject matter of such conversationswas, she nevertheless testified that she didn't know "if hewould stop working, but he would be talking to them [em-ployees] about subjects other than work." However, therecord does not reflect that Respondent had any rule whichprohibited employees from talking with one another duringworking hours.On May 15, Lippold received another written warningwhich was signed by Store Manager Semrow, assertedlybecause Lippold punched out 12 minutes early without per-mission 15and did not complete hisassignmentof emptyinggarbage cans and sweeping out the "checkouts." Lippoldacknowledged that he had made a mistake in punching inand out early,claiming that,at the time,he worked twoschedules which varied from week to week byl5minutesand he mistakenly thought he was on a different schedule.The next written warning Lippold received was datedJune 2 and signed by Personnel Director Kalm. The causeof this warningwas stated on the document: "Eating icecream bar and smokingcigaretteson job." 16 Lippold wascalled into Semrow's office concerning this alleged infrac-tion,and he admitted to Semrow that he hadbeen eatingand smoking while unloading a truck on the outside ramp.However, Assistant Store Manager Jacobson claimed thatLippold was sitting on a box in the stockroom, that therewas a truckbacked up to the store and a truckdriver stand-ing in the truck, and that Lippold was smoking a cigaretteand eating an ice cream bar. Apparently, Jacobson did notsay anything to Lippold or anyone else in the stockroom butimmediately reported the incident to Semrow who instruct-ed him to writea warningto Lippold.The last writtenwarning issuedto Lippold was on July 11.Itwas for "taking break at wrong time-one hour late."Lippold acknowledged that it was correct but sought toexplain his conduct by statingthat it wascommonplace forthe stockroom employees to take their breaks whenever theycould "fit them in" and on that particular occasion he tookhis break an hour later than scheduled because he had"come in off dinner later," and to take his break at thescheduled time would have been "awful early." Lippold alsoclaimed that he notified the stockroom supervisor, CleoLayman, before he departed from the work schedule.l"14Resp. Exh 215At all times material, Respondent had a posted rule which stated.Employeesare required to punch in within 5 minutes of their scheduledstarting or quitting time for work and meal periods[G C Exh. 5116G. C. Exh. 3-B403Lippold returned to the stockroom quite angry at the turnof events and commenced complaining and swearing aboutthe treatment which had been accorded him. He was there-after called into Kalm's office where Jacobson, Sweet,Kalm, Paradis, and Semrow were present. The latter askedLippold if he had been swearing in the stockroom and Lip-pold admitted that he had. Semrow said that he "wanted itstopped" and directed Lippold to return to work. Lippoldreturned to the stockroom but was still mad because, as hetestified, he "thought it was pretty unjust." He requested tospeak to Semrow again but Semrow refused to talk withhim. Whereupon, Lippold stated that if Semrow would nottalk with him Lippold intended to quit. Semrow stated thathe would accept Lippold's resignation and directed him outof the store.Analysis and Concluding Findings as to LippoldIn assessingthemerits of this aspect of thecase, it isnecessary to recall the context in which the circumstancesarose.Thus, as detailed above, Lippold was known to be theleading instigator of the union campaign in the store, towhich the Respondent was unalterably opposed. He hadbeen discharged previously for engaging in union activitieson company time, which discharge resulted in the filing ofan unfairlabor practice charge. However, no complaint wasissuedon that charge because of an informalagreementwhich was worked out between the Union and theCompany's attorney and which resulted in thereinstate-mentof Lippold, without backpay, in return for the Union'swithdrawal of its objections to the election. During the next2 months of his employment, Lippold was subjected to theimposition of altered and more onerous working conditions,as wellas being disciplined for alleged violations of workruleswhich either did not exist or were so trivial in natureas tolegitimately result in his feeling belligerent and im-posed upon. While any of these incidents standing alonecould not be said to constitute an unjust harassment of anemployee, it appears, in my judgment, that a pattern ofharassmentemerged on which a reasonable inferencecould be drawn that Respondent sought the result of itsconduct, i.e., Lippold's quitting his employment.Thus, as outlined above, on his return to work on May3,Lippold was faced with a new schedule of hours andadditional and more onerous duties, along with disciplinaryoral and written warnings concerning conduct which waseither honored more in the breach than in observance ortrivialmisconduct at best. For example, even were I tocredit Jacobson rather than Lippold as to where the latterwas smokingon June 2, I believe that, were another motivenot present in Jacobson's mind, he would have simply di-rected Lippold to step outside on the ramp if he wished tosmoke,warned Lippold himself, or directed DepartmentHead Layman to speak with Lippold concerning this dere-liction,rather than quickly report the incident to StoreManager Semrow and createa cause celebreabout it. Thisparticularly in the face of Layman's testimony that she hadneverseen Lippold smoke in the backroom.17 it appears that the work schedulesaremade up and posted by thepersonnel manager 2weeks ahead of time These work schedulesrefer tostarting time,quitting time,lunchtime,and breaktime 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDMoreover, the latter two written warnings issued to Lip-pold during this period were written out and signed byKalm prior to Lippold's being confronted with the allegeddereliction, which procedure was in direct contravention toKalm's testimony concerning the manner in which she han-dles written warnings. Thus she testified that her normalprocedure after she hears a complaint about an employee isto call the affected person into her office and listen to hisside of the story before she determines what to do. She thentestified as follows:Q. And, if you determine, at that point, to issue awritten warning, is a written warning issued after youspeak to them?A. The written warning is issued after I have spokento them, yes.Q. After you get their side of the story.A. Yes.Such decisions to impose disciplinary action on an em-ployee without giving him the opportunity to explain hisside of the story, particularly where such conduct conflictswith announced policy, has been held to be evidence ofdiscriminatory intent. SeeRockingham Sleepwear, Inc,188NLRB 698, enfd. 80 LRRM 3180 (C.A. 4, 1972); see alsoUnited States Rubber Company v. N. L. R. B ,384 F.2d 660,662-663 (C.A. 5, 1967).18For the foregoing reasons, I find that substantial evidenceon the record supports the contention of counsel for theGeneral Counsel that Mark C. Lippold was constructivelydischarged by the Respondent on July 11, in violation ofSection 8(a)(3) and (1) of the Act.2.The discharge of Mary Ann MathiaThis employee commenced work for the Company inSeptember 1970, in the men and boys' department, whereshe worked until her discharge in September 1971. TheCompany contends that it discharged Mathia for cause; i.e.,because she left her employment during the last 2 weeks inAugust without permission.It isundisputed that Mathia was one of the most activeprotagonists for the Union during the campaign in thespring and that this was known to the Company. Thus, shewas a member of the "in-store committee," held meetingsat her house, signed the committee letter to all other em-ployees exhorting them to vote for the Union, and was anobserver for the Union in the election.On or about August 5, Mathia asked Personnel DirectorKalm if she could have 2 weeks' personal leave in order totake her husband to a hospital in Detroit for tests. Accord-ing to Mathia's testimony, Kalm answered affirmatively butrequested Mathia to remind her a week or two before Mat-hia left.On or about August 11, Mathia was called into the per-18 I have also considered as evidence bearing on discriminatory intent thefact that the record reflects that no employee other than Lippold received awrittenwarning for violating the rule relating to early or late punching of thetimeclock I note that the timecards of Gerald Pyke (Resp Exhs 8-17) reflectderelictions in this regard yet no written warnings were issued to him Itherefore find, in accordance with the contention of counsel for the GeneralCounsel, that the Respondent discriminatorily applied this rule in violationof Section 8(a)(3) and (I) of the Actsonnel office in the presence of Personnel Director Kalm,Associate Store Manager Parades, and Assistant Store Man-ager Harvey. She was there accused of "pulling too manywrong warehouse tickets" and having a wrong attitude forthe job, coupled with an inferiority complex. Mathia ac-cused the management officials of "trying to get rid of [her],but [she] didn't think they would stoop that low." She re-ceived a written warning on that occasion. The followingday, August 12, Mathia was putting some shirts away at thedirection of Department Manager Ingram when AssistantStoreManager Jacobson asked her to vacuum a rug rightaway. She told Jacobson she would get the rug vacuumedas soon as she finished putting the shirts away. The follow-ing day she was called into Kalm's office respecting the toneof answering Jacobson and about being out of her depart-ment on company time. Mathia explained that she was onher break at the time. When Kalm wanted to know why shewas taking her break at that time, she explained that she hadthe permission of Ingram. Whereupon, Kalm told her thatIngram was not her boss-that she should see Kalm aboutchanging a breaktime. Apparently, no written warning wasissued to Mathia on this occasion.On August 18 Mathia advised Kalm that she (Mathia)would be leaving on August 22 and was reminding Kalm ofthat fact as the latter had requested. Kalm stated that Mat-hia would have to have permission "okayed" by either Par-adis or Semrow. Parades was walking out of the office at thattime, and Mathia approached him about it. He stated thathe did not see how the Company could let her go becauseitwas back-to-school time and stated, "Well, why don't youwait until Friday when Mr. Semrow comes back, and talkto him." She spoke with Semrow the following Friday andhe denied her request stating that, "I don't see how we couldlet you go." However, Mathia stated that she intended to goand that she would be back around September 3 or 4. Mat-hia, in fact, did take leave from August 21 until September4.When she returned Semrow advised her that she no lon-ger had a job with the Company.Analysis and ConcludingFindings as to Mary Ann MathiaCounsel for the General Counsel argue that following theelectionRespondent planned the same course of actionagainst Mathia-a known union reader-that it did againstLippold. Pointing to the onerous duties imposed on her, i.e.,bussing dishes, cleaning out the stockroom in her depart-ment, etc., plus harassment concerning her alleged nonper-formance of duties assigned to her and/or displaying a"wrong attitude," General Counsel argues that Respondentsought to make life so unbearable at the store that Mathiawould quit. However, the fact is that Mathia did not quit butchose to continue working for Respondent, albeit with moreunpalatable working conditions being imposed on her. Thefact is that she took off for 2 weeks without permission andthat Respondent had a good reason for not granting suchpermission; i.e., it was certainly one of the busiest times ofthe year in her particular department. It is true, as GeneralCounsel argues, that Respondent perhaps could have as-signed another employee from another department whichwas not so busy to fill in for Mathia. But this Board was not F.W. WOOLWORTHestablished to second guess an employer's business judg-ment on such matters,and I cannot find a factual basis forholding that it was incumbent on Respondent to do so onthis occasion although there is evidence that employeeswere transferred for short periods-perhaps an hour ortwo-between departments. Further, the fact that Kalmand Jacobson took their vacation during the week of August23 to 29 does not, in my view, diminish the cogency ofRespondent's defense since they were supervisory personnelwith no sales duties which Respondent required. For similarreasons, I reject the contention that Respondent could havespared the services of Mathia because it granted LorettaDelveaux and Dorothy Wall a vacation during this week.Delveaux was head of the cosmetics department and therecord does not disclose placement of Wall; I agree withRespondent's contention that there is little similarity "in thebusiness needs for a cosmetician as opposed to an experi-enced sales clerkinmenand boys' at back-to-schooltime." 19For the foregoing reasons, I find that General Counseldid not sustain his burden of proving that Mathia's dis-charge was discriminatorily motivated in violation of theAct. I shall therefore recommend that this allegation of thecomplaint be dismissed.3.Andrea LaRose CarlsonCarlson was employed by the Company at the end ofAugust 1970 and worked continuously until January whenshe was laid off for 3 weeks for lack of work. She wassubsequently recalled around February 1 and assigned tothe men and boys' department. Subsequently she was trans-ferred to the candy department where she worked until shewas laid off or discharged on October 8. Respondent con-tends that she was terminated because she made errors inthe cash register she was operating.Carlson's union activities consisted of signing a unioncard, attending several union meetings, and talking withother employees about the Union. On election day she ad-visedAssistant StoreManager Sweet, in response to hisurgings, that she did not intend to vote against the Union.20As previously indicated, Carlson was discharged on Octo-ber 8 assertedly for cash register errors. According to thetestimony of Assistant Store Manager Jacobson, the storehad a "moonlight madness" sale on or about October 6.During that time, Carlson operated cash registers on whichshe did not normally work. Shortages of approximately $40each showed up on these registers. This also occurred at atime when, according to Jacobson's testimony, Carlson wasengaged to be married and she advised Jacobson that shehad tried to borrow $500 but had been turned down.Jacobson, along with Assistant Store Manager Harvey,determined to "set up" Carlson on a cash register for a shortperiod of time for the purpose of determining her accura-cy.21Carlson operated the machine for a short period of19Resp br at p 3220 Testimony of Carlson Sweet acknowledged,on cross-examination, that"Andrea did indicate she was for the Union "21A setup merely means that prior to a test the money in a cash registeriscounted and the tape is marked, the operator is allowed to operate the405time and excused herself to go to the ladies' room. At thattime the register was read by Jacobson and, according to histestimony, was found to be $1.80 short. She returned andoperated the register for a second time after which Jacobsonand Harvey reread the machine and it was found to be $6short over a period of approximately 30 minutes. Mrs. C irl-son was returned to her job in the candy department whileHarvey and Jacobson reported the incident to Semrow. Itwas then determined that Carlson would be discharged thatday and she was in fact terminated by Personnel DirectorKalm at the end of the workday. Carlson was not accusedof dishonesty but was, as previously indicated, dischargedfor cash register error.Several days later, in the course of checking cash registerreceipts on a weekly basis, head bookkeeper Audrey La-Chance noticed that the cash register on which Mrs. Carlsonworked had balanced out through the week and had actual-ly shown about $2 ahead.22 LaChance reported this to Sem-row, but the latter took no action. Mrs. LaChanceacknowledged that it was possible that Mrs. Carlson madethe error attributable to her even though the register bal-anced over the week because of offsetting errors.Analysis and ConcludingFindings as toAndrea LaRose CarlsonAs I understand the theory of the General Counsel on thisaspect of the case, the reason advanced by Respondent forthe termination of Mrs. Carlson is pretextual because oflack of sufficient evidence that she either (1) made an errorin the cash register, or (2) even if she did, she would havebeen terminated had it not been for her union activities. Icannot agree.Thus, even though thereis someambiguity inevidence with respect to the exact amount which was shortin the register which Mrs. Carlson operated during the "set-up," I am not prepared to find that the records were falsifiedin order to find an excuse for Respondent to rid itself of thisemployee. It is to be recalled that, in the first instance, theunion activities of Mrs. Carlson were moderate and thatthere is no direct evidence that even those activities cameto the attention of Respondent until the day of the electionwhen, as indicated, she advised Sweet that she would notvote against the Union. Thereafter, for a period of approxi-mately 6 months, she was not-unlike the cases of Lippoldand Mathia-subjected to any type of harassment such asimposition of more onerous duties or issuance of writtenwarning slips for innocuous derelictions of duty. Thus, thereis a paucity of evidence in this record on which I might basea finding that Respondent harbored ill will against this par-ticular employee for such a length of time before "settingher up" for discharge.23 It is true that suspicions are arousedwhen one considers the record evidence that cash registerregister in a normal procedure for a period of time after which the registeris reread and balanced with the cash If the tally and the cash are not inbalance following the test, the errors are naturally attributable to the operator(unless there is something wrong with the cash register itself.)22 She noticed this particular register because she had heard that MrsCarlson had been fired around October 8 because her register had been short,and she was interested in the matter since Mrs Carlson was a friend of MrsLaChance's daughter23 See, e g,G & S Metal Products Company, Inc,198 NLRB No 65(Hornyak) 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDshortages are not infrequent occurences at Respondent'sstore and that Respondent made no effort to investigate andthereafter discipline employees who made the errors in thecash register on which Carlson worked which had the effectof "balancing" her errors by the end of the week. But theburden of proof is, of course, on the General Counsel-notthe Respondent. An employer may discharge an employeefor any reason or no reason so long as the motivating oneis not union activities. I find that the General Counsel didnot sustain his burden of proof on this aspect of the case andwill therefore recommend that the complaint, to that extent,be dismissed.4.The discharge of Raymond BraultBrault worked for the Respondent from June 1969 untilhe was discharged on May 12. Thus, he was employed at theRespondent's "old store" in downtown Escanaba from theinception of his employment until the Delta Plaza storeopened in September 1970. He worked as a stockboy in thestockroom during his term of employment and was in factin charge of that department for a period of time prior toCleo Layman's assuming control in November 1970.Brault became involved in the union campaign shortlyafter Lippold (a fellow stockroom employee) instigated it.Thus Brault testified that he and Lippold, and some of theother employees in the stockroom, would decide whoamong the employees would likely be for the Union andwho would be against. Thereafter, he contacted many salespersonnel concerning the matter (since, as above-noted, thejob of a stockboy required his presence all over the store)and attended several union meetings where he signed aunion card.On May 12, the day of his discharge, Brault was workingin the stockroom in the afternoon when he became hungry.He went over to the candy counter and picked up a packageof "corn curls" or "cheezies." He testified that there was noone at the cash register at the time so, having the rightchange in his pocket, set the change on the cash register andreturned to the stockroom. 4 Thereafter, he ate some of the"cheezies," but was subsequently called out to the salesfloor. Accordingly, he put the package underneath his jack-et in the stockroom (so that other employees would not eatfrom the package) and left. When he finished his work andreturned to the stockroom to pick up his jacket, Store Man-ager Semrow and Assistant Store Manager Jacobson werestanding there. Semrow asked Brault what he was doingwith the package of "cheezies." Brault replied that he hadbought them. Semrow inquired if Brault had a receipt forthem to which Brault responded in the negative, explainingthat the girl was not at the cash register at the time and thathe had put the money on the cash register. Semrow askedifBrault was not aware that all employee purchases weresupposed to take place at the accommodations desk andBrault responded that he did not feel that the value of themerchandise was worth the discount25 Semrow responded24 The cost of the article was 29 cents25 It appears that it was a policy of Respondent that all employee purchasesshould ordinarily be made at a place called the "accommodations desk,"where the employee would receive a discount However, the record estab-that that was no excuse-that he should have a receipt forall purchases. Semrow further advised that Brault shouldcollect his pay and not report to work the next day.26Analysis and Concluding Findings as to theDischarge of Ray BraultIn support of its position that Brault was discharged sole-ly for the reason of his theft of the 29-cent "cheezies,"Respondent points to several omissions of proof in the Gen-eral Counsel's case which it asserts are critical and determi-native.However, I find neither of these points persuasive,and therefore, for the reasons hereafter stated, I find andconclude that Respondent's defense is pretextual and thatthe real and motivating reason for the discharge wasBrault's union activity which Respondent strongly opposed.Respondent first asserts that it had no knowledge ofBrault's union activities. It is true that there is no directevidence of such knowledge, but the Board has disagreedwith a trial examiner's findings that "direct knowledge of anemployee's concerted or union activities isa sine qua nonforfinding that he has been discharged because of such activi-ties.On the contrary, there is well established Board andcourt precedent that such knowledge may be inferred fromthe record as a whole [citing cases]." 2 Thus, the recordreflects that the union campaign had its inception in theRespondent's stockroom and both Brault and Lippold testi-fied as to their direct involvement in it, which includedspeaking with other employees both in the stockroom andout on the sales floor where their work, at times, requiredthem to be. As the evidence shows that the assistant divisionmanager isconsistently present in his respective area, I finditto be a reasonable inference that such organizationalactivities soon came to Respondent's officials' attention.Indeed, as previously disclosed, Respondent's knowledgewas initially shown as to Lippold who was originally dis-charged for engaging in such activities. Accordingly, I findand conclude that by the time of his discharge, Respondentwas aware of Brault's activities on behalf of the Union.Respondent seeks to minimize the record evidence that itwas not an infrequent occurrence for employees as well assupervisors to pick up a piece or two of candy or other suchsnack from time to time and pay for it by cash rather thanthe employee-discount method above described and, if acash register was not manned at the particular time, to leavechange on top of the till. Respondent's management offi-cials not only were aware of such practice but participatedin it.Accordingly, I find that the Respondent seized uponthis incident to justify its riddance of an active union adher-ent2sBut Respondent, citingN.L.R.B. v. Ogle Protection Ser-lishes that on small items, where such discount wouldbe practicallymeaning-less, itwas commonpractice for employees to pay the regular price formerchandise at a cash register26 The conversation took place at approximately 9 15 p in, the end of theworking day27Wiese Plow Welding Co, Inc,123 NLRB 616, 618, See alsoF WWoolworth Co v NLRB,121 F 2d 658, 660 (C A 2, 1941)28 1 am particularunpersuaded by Respondent's argumentin its brief (p37) whereinit seeksto distinguish between aninnocuous purloining of a5-cent candy bar or small piece of bulk candywith a "large package of'cheeses' whichhad a purchase price of 29 cents " F.W. WOOLWORTH407vice,375 F.2d 497 (C.A. 6, 1967), asserts that the Boardcannot substitute its judgment for that of the employer asto what constitutes reasonable grounds for discharge. Thatis true, as I have previously found above with respect to thecase of Mary Ann Mathia. However, as the Court of Ap-peals for the Tenth Circuit has stated (citing a TrialExaminer's Decision):... in determining whether the Company really dis-charged [the employee] for that statement, it is fair toweigh all the facts, including not only the anti-unionanimus of the Company, but the seriousness of theoffense, for if the offense be minor, it is reasonable toinfer that the severity of the penalty had its source insome conduct beyond the offense. 2Finally,Respondent argues that, if it wanted to seizeupon something to rid itself of Brault, it could have dis-charged him as a result of an alleged incident of insubordi-nation which occurred during the height of the unioncampaign in early April. That incident resulted from anaccusation by Division Manager Jacobson that Brault leftunguarded some merchandise on the stockroom ramp.Brault asserted that he knew nothing about it, and an argu-ment ensued which resulted in Jacobson's ordering Braultto go home. However, the next day, Associate Store Manag-er Paradis, after investigating the incident, persuaded Braultto return to work, the reasonable inference being that Par-adis believed that Brault's conduct did not warrant a writtenreprimand. Under the circumstances, it would seem thatsuch incident would indeed provide a slender reed on whichRespondent might sustain a discharge of an active unionmember.Based on all of the foregoing, I find and conclude that thedischarge of Ray Brault by the Respondent, on May 12,constituted a violation of Section 8(a)(3) and (1) of the Act,and I will recommend an appropriate remedy.5.Gerald PykeGerald Pyke worked for the Companyin thestockroomfrom the end of August 1970 until he was laid off on May3.His layoff was occasioned by the return to work of MarkLippold, as described above, Pyke beingthe lowest man onthe seniority totem pole. When StoreManager Semrow laidoff Pyke, the latter asked for any kind of work-full-timeor part-time.30However, Semrow told him that there wereno openings and there were not likely to be any inthe nearfuture.Nevertheless, Pyke returned to the store in thelate sum-mer and spoke with the stockroommanager,Cleo Layman,who advised him that she thought the Company needed29BeltsBaking Co, Inc v. NL.R B,380 F 2d 199, 205 (C.A. 10, 1967).Sabine VendingCo. Inc.,147 NLRB 1010,1015, also cited by Respondent,isdistinguishable upon its facts Indeed, in that case it appeared that thedischarge had occurred only after the company had given the alleged discri-minatee "another chance" following a first incident of alleged theft. Here theRespondent summarily discharged an employee of relatively long-standingservice withthe Company, who had fora time been in charge of the stock-room,and whose record was unblemished with respect to any such similarconduct in the past.Accordingly,I find singularly unconvincing Semrow'stestimony in,lustification of Brault's discharge that "I've been in this business25iears,and I have apretty goodjump on who is stealing and who isn't "Credited testimony of Pykehelp. However, when he later talked to Personnel DirectorKalm, the latter refused to hire Pyke, testifying that she didnot do so "because Semrow told her not to." She furthertestified that there was no opening at the time because it wasshortly after the Company hired a new employee-DocSwagart.Pyke returned to the Company in November seeking em-ployment and talked to Personnel Director Kalm who re-ferred him to Store Manager Semrow. The latter stated thathe would let Pyke know something in a few days, but noth-ing transpired from that interview.31The record reflects (G.C. Exh. 14) that on May 18 theCompany hired as a part-time stockroom employee oneRon Oberg and that on July 29 Respondent hired two part-time stockroom employees, Greg Gardner and Eugene Lay-man.Analysis and Concluding Findingsas to Gerald PykeAlthough Pyke's union activities could not be character-ized as outstanding, the record reflects that he did attendapproximately three-quarters of the union meetings, includ-ing the first one on February 10. For the reasons heretoforeexpressed with respect to the case of Ray Brault, I find thatthe Respondent thereafter became aware of Pyke's activitiesin this regard, and was certainly cognizant on May 3. WhileI find unsustainable the contention of the General Counselthat Pyke's layoff was discriminatorily motivated (beinginduced as it was by the return of union leader Lippold), Ifind, contrary to Respondent's contention, that Respondentwas prompted by discriminatory motivations in failing andrefusing to recall or rehire Pyke thereafter. Thus, StockroomManager Cleo Layman, whom I have found to be a crediblewitness, testified that Pyke was a good worker during histime of employment with the Company. Although Semrowtestified to the contrary, I find his testimony incredible inview of the fact that Pyke had worked for the Companysince August 1970 without any record of oral or writtenwarnings concerning his alleged poor work.32 Moreover,Personnel Director Kalm testified that the Company pre-ferred to hire employees who previously worked for theCompany rather than new employees and has made effortsto contact them if there is an opening.Accordingly, for the reasons expressed, I find thatRespondent's refusal to rehire or recall Gerald Pyke fromon or about May 18 (when it hired Ron Oberg) was becauseof Pyke's union activities and in violation of Section 8(a)(3)and (1) of the Act.6. Jane PaulinThis employee commenced working for the Company inSeptember 1970 as a saleslady in the candle shop and artifi-31On November 23 the Company ran an advertisement in the local news-paOer for maintenance help2 1 also consider significant as bearing on the issue of discrimination thetestimony of Kalm that she offered Pyke part-time employment at the timeof his layoff, which he refused because "he was out of school, and had to havefull time employment" This appears inconsistent with Semrow's positionthatPyke was not recalled because he was "big and slow and .not . .a good worker " 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDcial flowers. She also madesignsfor the entire store. She wasdischarged on June 25 assertedly for not working an extrahour on that Friday night 33InMay or early June, a competitor of the Companyopened a store in the Delta Plaza Shopping Center. Thiscompetitor maintained store hours which exceeded those ofthe Respondent; accordingly, Respondent made plans toextend its store hours from the regular closing time of 9:15p.m. to 10:15 p.m. When this was announced to theRespondent's employees around the middle of June, therewas "a generaluproar" from the regular (as opposed to thepart-time) employees. As a result, Respondent sought tosecure the complement of employees to work the extra hourfirst from the part-time employees, second from the regularworkers who were second employees in their department,and third from the department heads.On June 18, the first night that Respondent worked ex-tended hours, Paulin was not requested to work. However,the following Friday night, February 25, she was. Her regu-lar schedule of hours that day was from 12:15 p.m. until9:15 p.m. However, about 6:30 p.m. she was advised byAssistant Store Manager Sweet that her name was on a listof employees who were scheduled to work the extra hourthat night. Paulin protested that she thought it was settledthat the school girls were the ones who were going to work.Sweet advised that she would have to talk to Associate StoreManager Paradis about that since her name was on theliSt.34At approximately 7 p.m., Paradis spoke with Paulin con-cerning the matter and, according to his testimony, ex-plained the situation to her: to wit, that she was the secondgirl in the department and "that [they] had tried to do ourbest in this. And, that this was the way the schedule was setup now, and [he] would appreciate it if Paulin would workuntil 10 o'clock this evening." Paradis testified that Paulin'sattitude was belligerent and that she absolutely refused towork either that night or the following Saturday night, butthat he continued to attempt to explain to her that theCompany did not have enough part-time people and that itwas necessary for her to work that evening. He denied thatPaulin gave any explanation at all for her refusal to work.On the other hand, Paulin claimed that she told Paradisthat the reason that she could not work was because herbabysitter was scheduled to work only until 9:30 p.m. andthat it was therefore impossible for her to stay later thanthat. I credit Paulin on thisissue since, in addition to demea-nor considerations, I deem it highly implausible that, afterParadis went to great lengths to explain the Respondent'sposition, she would adamantly fail or refuse to state herreason. The record reflects that several months before, Pau-33 There is no issue of Paulin's preeminence in the Union's organizationalcampaign or Respondent's knowledge of it She was one of the four employ-ees who signedthe letter in February addressed to fellow employees urgingthemto support the Union (G C Exh 2)34 It appears from the testimony of Sweet that Paradis was the official ofRespondent who selected the list Thus, Sweet testified that at about 4 p mthat day it was discovered that there were not enough employees scheduledtowork the extra hours, that he drew up a list of employees who werescheduled to work until 9 p m and took the list to Paradis who chose 10 ofthe approximately 20 people on Sweet's list who would be required to workthe extra hourlin had advised Personnel Director Kalm of her babysittingproblems, so that Respondent was not entirely unaware ofthe situation.Paulin left work without further notice at 9:14 p.m. Par-adis learned of her departure that evening and decided todischarge her.When Paulin came in to work the next dayshe found her timecard missing and had a conversation withParadis, who called in Supervisor Harvey as a witness. Atthat time Paradis advised Paulin that she no longer had ajob with the Company. Both Paradis and Harvey testifiedthat Paulin, in the exit interview, made the claim for the firsttime that she had babysitting problems. I do not credit theirtestimony for the reason set forth above.Analysis and Concluding Findingsas to the Discharge of Jane PaulinIt is the theory of counsel for the General Counsel on thisaspect of the case that Respondent, being aware of Paulin'spreeminence in the union campaign to which it was unalter-ably opposed, and knowing of Paulin's babysitting problem,assigned Paulin to the extra hour of work fully aware of thedifficulty she would have in complying therewith and hop-ing that she would quit her employment. When she did notdo so, but instead left after her regular hours after havingearlier put Respondent on notice that she could not worklonger, she was discharged. Respondent, of course, takes theposition that it was fully justified in discharging an employ-ee who left the store without specific notice and withoutassertedly proffering a reason therefor until after the fact.I am inclined to believe that the evidence supports the con-tentioii of the General Counsel.Thus, irrespective of which side one chooses to credit,there is no dispute that at least as of approximately 7 p.m.that evening Respondent's officials were definitely apprisedof Paulin's strong objection to working longer than herregular schedule of hours It is clear that other employeeswere available and willing to work the extra hour had Re-spondent sought to avail itself of their services. Thus, aspointed out above, Sweet presented Paradis a list of approx-imately 20 employees who were present and presumablyavailable to work, of which Paradis chose 10. He made noeffort, following Paulin's objection, to ascertain whetherany of the other employees were willing to work. Moreover,the evidence discloses that on this particular day, CorrineCayer left work at approximately 7:19 p.m., explaining toParadis that she and her husband were in the process ofrefinancing their home and that this was the only time herhusband was in town, and requesting permission to leavethe store. Paradis granted the permission, but received atelephone call later in the evening at approximately 8:45 inwhich Cayer asked whether Paradis needed her and he re-sponded, "No, we don't need you this evening." Paradistestified that he further told Cayer that by the time it wouldtake her to get back to the store there would be only a fewminutes left. However, he later admitted that he was un-aware where Cayer had placed the telephone call and thatit could have been placed by her in downtown Escanabawhich was only 10 minutes away from the Delta Plaza store.Furthermore, the record reflects that Paradis had as-signed Paulin to work in the music department (which was F.W. WOOLWORTHnot her regular department)for the extendedperiod. Yet,Virginia Reubens,who had at one time worked in the musicdepartment and was working that night until 9:15 p.m., wasnot requested to work the extra hour even though Paradisadmitted that at one time she complained about not work-ing that hour.Finally,the evidence reflects that Paradisallowed one employee(Dahlquist)to leave early althoughhe waspreviouslyrequested to work the extended period.Under all ofthe foregoing circumstances,itwould seemreasonable to infer,and I find, that hadRespondent ear-nestly been seeking an employee to work in the music de-partment rather than harboring the motive ascribed to it bythe General Counsel,at least some effort in the directionspointed outwould havebeen made.Thisseems to be con-firmed bythe admission of Paradis that he made the deci-sion to discharge Paulin prior to giving her an opportunityto explain her actions,35or considering a lesser penalty as-suming that he received her explanation after the fact.36Accordingly,for all of the reasons hereinabove set forth,I find and conclude that by discharging Jane Paulin on June25 Respondent violated Section 8(a)(3) and(1) of the Act,and I will recommend an appropriate remedy.7.ZellaBarcomeBarcome commenced work at theCompany onSeptem-ber 4,1970, and quiton May 14.She first worked as asalesladyin the rug department and in January was trans-ferred to the lamp department.In addition to her salesduties,she was required to help with ordering items whichincluded lamps,kitchen clocks,frames, mirrors, etc. As wascompany policy,whe also was required,from time to time,to help out in other departments as the need arose.There isno dispute that Barcome was one of the moreactive participants in the union campaign and that the Com-panysoon became aware of it.Thus, she was one of thesigners of the letter disseminated to all employees urgingthem to vote for the Union.It appears that several weeks after her transfer into thelamp department,Barcome became dissatisfied because shewas unable to keep up with all of her work.That is to say,as she expressed it, the department"was prettymuch of amess . . . there had beentoo manytransfers and too manyemployees working there that hadn't set it up right. And, Ididn't knowanything about ordering for that department.Ididn't like being responsible for somethingIdidn't knowwhat I was doing.And, soIasked for help,or said I wasgoing to quit."Thereafter,as she testified, "Mr. Semrowand Mr. Paradis and Mr. Sabor started helping me to dosome of the ordering."As a resultshe became "a little moreconfidentof myself,at this time." However, in April, Re-spondent commenced assigningher tomore work in otherdepartments,such as in fabrics and in music,and to operat-ing cash registers on the other endof thestore. She was thusbeing sent out of her department more than she was in it.Accordingly,as might be expected,the appearance as wellas the work required in her department suffered.She com-35SeeRockinghamSteepwear.Inc.188N LRBNo 110.United StatesRubber Company v N L RB, supra36BettsBaking Co, Inc v N L R B. supra409plained again to Mary Stemick,the head of her department,and to Kalm and Sabor. The latter were sympathetic, butdid not at this time offer to or procure any help. On thecontrary, Barcome proceeded to receive additionalassign-ments, this time bussing dishes in the cafeteria.On the night before she quit, she received a telephone callat home from Department Head Mary Stemick who advisedher that Store Manager Semrow had remarked that thetowels in the department were "messy." Semrow had appar-entlytold Stemtck that it was strange that the towels werein that condition because he had only told Barcome thenight before to straighten the department before she left.Barcome had done that but, since there was no one there inthe morning,the towels apparently became messed at thattime. In any event,itwas in this context that Kalm advisedBarcome that she had been selected to help bus dishes andclear them in the restaurant.Barcome advised her of thetowel incident and rejoined that she was not "spendingenough time in my department,and [she]did not see howshe could cover the kitchen, too, or be on call there." How-ever, Kalm advised that she would be on call by the manag-er of the kitchen and, further, that she did not consider thatBarcome's department needed a full-time girl; whereupon,Barcome reminded her that only a short time before-whenBarcome had asked for part-time work-Kalm had refused,stating that the department needed a full-time girl.Barcome returned to her department and was quite upsetand angry. She concluded that she could not do all the workassigned and, accordingly, about 4 p.m. she advised Kalmthat she intended to quit. Kalm stated that she hoped Bar-come would change her mind because the bussing dutywould only be a temporary thing.Analysis and ConcludingFindings as to BarcomeIn the light of Respondent's antipathy toward the unioncampaign, and its "treatment"of other union activists, someof which has been set forth above, I can only conclude thatits change of attitude towards Barcome following her parti-cipation in the campaign and in the election, plus the impo-sition upon her of more onerous duties, coupled with theconflicting pronouncements respecting the degree of em-ployeehelprequired in her department, reflectedRespondent's motivation in forcing her resignation. Thus,as set forth above, it appears that in January, prior to theadvent of the Union, when Barcome was transferred to anew department and sought assistance from managementbecause of new and unaccustomed duties, she was givensympathyand assistanceby noless than three managementofficials.However, several months later when her unionsympathies and activities became evident, only sympathywas accorded her. That is not to say, of course, that anemployee is entitled to supervisory assistance upon everyrequest. But it also does not accord with usual or prudentbusiness practices for Respondent continually to send anemployee out of her department at the same time when theemployee is legitimately concerned with keeping the depart-ment up to par.3737 There is no issue as to Barcome's proficiency as an employee 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDBarcome impressed me, as she must have impressed theRespondent,as being a conscientious and rather meticulousperson,who would be determined to carry out her duties ina forthright manner.Itmust have been a frustrating experi-ence(as I am confident Respondent's officials recognized)for her to have been deprived of completing the necessarywork in her own department because of receiving constantassignments elsewhere.To be sure,itwas not uncommonfor employees to be assigned out of their department on atemporary basis.But the constant and repetitious sendingof Barcome to other departments when she was the only onein hers,and when Respondent knew that she was behind inher work,seems designed with another purpose in mind.This became abundantly clear when,in addition to all otherassignments,Kalm directed her to assist in the cafeteriawork.Although I have previously found that the assignmentof union adherents to perform this work was not a violationof Section 8(a)(l) because Respondent also assigned nonun-ion employees,I also note, as General Counsel urges, thatthe nonunion employees were assigned subsequently andthere appears to be no good reason why,were not anothermotive involved,Respondent could not have altered theschedules when it became evident that Barcome could notperform all of the work required in her department as wellas the bussing duties. In other words, it would seem that,had Respondent not harbored a discriminatory motivationtowards Barcome, her bussing assignment could have beendeferred until she had at least been accorded time to catchup with the work in her department.In light of all of the foregoing,I am convinced,and there-fore find,that Respondent purposefully engaged in the con-duct described above with a purpose of harassing Barcome,because of her union activities,to the point where it becameintolerable for her to work for the Respondent.Her resigna-tion,therefore,constitutes a constructive discharge withinthe meaning of Section 8(a)(3) of the Act.8.The alleged constructivedischarge of Corrine CayerThis employee worked for the Company in the sportinggoods department from September 1970 until she quit on oraboutJuly 22.Cayer was primarily a saleslady,but she alsohad clerical duties which included checking in merchandise,writing out orders,and performing the thermofaxing for herdepartment.Over her in the supervisory hierarchy of thedepartment were Gerald Hannemann,the departmenthead,and Ward Miller,an assistant trainee.Shortly after the first of the year,Cayer's hours were cut.However,she did not complain at that time because, aspreviously noted,the Respondent was experiencing eco-nomic difficulties and several employees were laid off whileothers had their hours of work reduced.Severalmonthslater,however,Cayer requested of Personnel Director Kalma restoration of her hours along with a wage increase. Shereceived no satisfaction.In June,Cayer was temporarily assigned to the wig de-partment after employee Carol Bertoluzza(a wig depart-ment employee)quit on June 9. Apparently Cayer liked thatwork,and Personnel Director Kalm complimented her onit.However,when Cayer requested a transfer to that depart-ment,Kalm refused because Cayer was needed in the sport-ing goods department.Apparently,one of the principal rea-sons she was needed was because Ward Miller,the assistanttrainee,was transferred to another of Respondent's storesand wasreplaced byone Paul Corcoran.CayerassistedHannemann in the training of Corcoran in hisjob. Cayeragain spoke with Kalmabouta raise and securing a restora-tion in hours to 40 per week.Kalm again refused.On June 30,Cayer's husband was involved in automobileaccident,and for a period of time thereafter Cayer wasrequired to drive himbackand forth to the hospital fortherapy.She requested of Kalm if she(Cayer)could ad-vance her vacation and take a leave of absence for thatpurpose.Thiswas granted.Upon her return to work on July21, she foundthat the paper work hadaccumulated to theextent that it was "about 9 incheshigh"on her counter. Thismade Cayer angry and she told Hannemann that she didnot intend to do all the paper work anymore-that she feltthat it was his responsibility. Hannemann responded thatshe was required to do it.Cayer, stillangry, then proceededto raise the matter with Associate Store Manager Paradiswho directed her to do whatever Hannemann directed.Whereupon,Cayer quit.With respectto Cayer's union activities,the record showsthat she attended a union meeting on February 11 andanother one in Marchor April; thatshe discussed the Unionwith Hannemann and Miller frequently;and that she alsodiscussed that subject matter withMaryAnn Mathia, ZellaBarcome,and Francis Laundre at the store,either on breakor lunch hour.She also rode regularly to work with JanePaulin,a known union leader,knowledge of which wasconceded by Associate Store Manager Paradis. Based on allof the foregoing,I find and conclude that,at least by thetime of theNLRBelection,Respondent was aware ofCayer's union proclivities.Analysis and Concluding Findingsas toCorrine CayerCounsel for the General Counsel urges that the refusal ofRespondent to grant Cayer's request to transfer to the wigdepartment,and its further refusal to grant Cayer "a war-ranted pay raise had of course one object-to force Cayerinto quitting,in violation of Section 8(a)(1) and(3) of theAct." 38 I cannot agree that there is substantial evidence tosustain this contention.In the first place,Cayeradmitted in her prehearing affi-davit that "there wasn't no harassingof me bythe Companyafter the election, or significant changes in my job duties,nor was there any change in employee benefits that I knowof." There is little doubtin mymind that Cayer felt she wasentitled to a promotion or raise in wage rate,particularlyafterMiller left and she helped to train Corcoran. Shedoubtless felt that she was entitled to second place in thedepartment under Hannemann.However,Cayer was notqualified in this respect because she admittedly was notamenable to transfer,which was presumably a requisite ofRespondent with respect to a trainee's position. It may very78GCbratp49 F.W. WOOLWORTH411well be that, as counsel for the General Counsel stronglyurges, Cayer was entitled to a wage increase because of thenature of the work she performed relative to the salesgirlsin other departments, and the failure of Respondent togrant such increase might legitimately be considered as evi-dence of harassment or discrimination because of her unionactivities.However, there is a decided lack of evidence inthis record that other employees, not known to have partici-pated in the union campaign, received wage increases.Secondly, there was a very good and legitimate reason forRespondent's refusing Cayer's request to transfer to the wigdepartment. She was plainly and concededly a valued em-ployee in the sporting goods department, who would bedifficult to replace. Finally, had Respondent been predomi-nantly prompted by a motive of harassing Cayer to thepoint of quitting, it would seem that it would have deniedthe request of advancing her vacation so that she couldprovide transportation for her husband.Accordingly, while I do not doubt that Respondent wasless than remorseful upon the resignation of a prounionemployee, I find a lack of substantial evidence to prove thattheRespondent purposefully imposed onerous workingconditions on and harassed Cayer to the point that herquitting her employment constituted a constructive dis-charge. I shall therefore recommend that this paragraph ofthe complaint be dismissed.9.The alleged discriminatoryrefusal torecall or rehire Barbara EricksonErickson commenced working for the Company in Sep-tember 1970 in the candy department. She apparently wasa competent and proficient employee since the record dis-closes that she later became its department head. However,in December 1970, Personnel Director Kalm advised Erick-son that the Company had an opening in the wig depart-ment and asked if she was interested. The latter respondedthat she had no way of knowing for sure, but that theCompany needed a department head there, and she "didn'tsee any reason why we would have to lay anybody off inthat area." Nevertheless, on January 26, Kalm advised herthat she would have to be laid off because sales did notwarrant keeping a department head in wigs and notions.Kalm further advised that she did not know any date for herrecall that could be given, but she "didn't see any reasonwhy she [Erickson] wouldn't be [recalled] eventually." 39Erickson, in the company of Sue Wunder (also an allegeddiscriminatee,infra),returned to Respondent's store severaltimes during March and April and talked to Kalm aboutreemployment. However, on each occasion, Kalm wouldtell them that the Company did not have any openings atthat time.On or about June 15, the Company advertised in the localnewspaper for sales personnel in the wig department. On thefollowing day Erickson proceeded to the Respondent's storein response thereto. However, she did not locate PersonnelDirector Kalm, nor did she talk with any other managementofficial concerning a job.40 As far as the record shows, Er-ickson did not return to the store thereafter.With respect to her union activities, Erickson testifiedthat she attended two union meetings after her layoff andsigned a union card. She also brought a union card into thestore on one occasion for the purpose of asking CorrineCayer to sign it and solicited two employees in their homes.Analysis and Concluding Findingsas to Barbara EricksonAlthough it would seem less than economically prudentfor Respondent not to recall an employee who was compe-tent and proficient while in its employ, I find that the Gen-eralCounsel did not sustain his burden of proving bysubstantial evidence on the record considered as a wholethat the Respondent failed and refused to recall Erickson inviolation of the Act. In the first place, her union activitieswere not exceptional and there is, of course, no direct testi-mony that the Respondent was aware of them. However,even assuming that I find through reliance on circumstan-tial evidence that Respondent knew of her prounion lean-ings and conduct, the fact remains that, at the time shemade applications for reemployment, Respondent had noopenings for employees with her skills and experience anddid not, in fact, hire an employee in the wig departmentuntil June 16. Although Erickson testified that she went intothe Respondent's store in response to the June 15 advertise-ment, it seems somewhat incredulous that, not finding Per-sonnel Director Kalm in the store at that time, Erickson didnot speak to some other management official or return tothe store at a later date. In addition, the General Counsel'sevidence failed of proof that the Respondent, as a matter ofpolicy or practice, regularly sought to secure laid-off per-sonnel before it hired other employees to fill sales positions,and the fact remains that Erickson had not applied for recallfor several months prior to June 15 41Under all the foregoing circumstances, I find and con-clude that Respondent did not discriminatorily fail or refuseto rehire or recall Barbara Erickson because of her unionactivities, and I will therefore recommend that this allega-tion of the complaint be dismissed.10. The alleged discriminatory refusalto recall Sue Wunder79 Testimony of Kalm, which does not vary substantially from that ofErickson except that the latter testified that at the exit interview Kalm prom-ised that "she would call me back in about 3 weeks, when business startedpicking up.In a month, she said. She didn't know exactly what the timewould be,but she would call me back."Ido not understand counsel for the General Counsel to contend that thelay off of Erickson was unlawful (although it could be so construed by areading of the complaint).Any such finding would be barred by the statuteof limitations contained in Section 10(b) of theAct In anyevent, as previous-ly pointed out, several employees were laid off or had their hours cut duringthis period because of economic conditions at the store.The case of alleged discrimination with respect to thisemployee is similar to that of Barbara Erickson, above.Wunder commenced working for the Company in Septem-40 The record shows that the Respondent hired one Kathleen Mileski onJune 16 in the wig department41Erickson's case is thus, to this extent, distinguishable from that of GeraldPyke who was laid off only a couple of weeks before Respondent hired a newemployee in the stockroom 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDher 1970, in the housewares department. She was laid off onJanuary 26, assertedly for economicreasons,but returnedto the store on several occasions thereafter and talked toPersonnel Director Kalm about reemployment. Kalm saidon theseoccasions that business had not picked up, but tocheck back with her in a few weeks. During thelast inter-view, which apparently took place shortly before the elec-tion in April, Wunder asked Kalm if there was an openingin the sewing department. When Kalm answered in theaffirmative,Wunder advised Kalm that she (Wunder) had12 or 13 years' experience in sewing and that she had taughtthe subject to a 4-H group. However, according to Wunder'stestimony, Kalm then stated that " . .. we're not lookingspecifically for somebody in the sewing department. Weneed somebody that knows something about knitting andcrafts, too." 42When Wunder advised that she was "prettyhandy" with crafts, Kalm stated that she would look overWunder's application along with several others and adviseas to whether she could get the Job. However, Wunder neverreceived a call.Wunder testified that she first became aware of unionactivity at the store in January and that she talked about itwith other employees-some known by Respondent to beleaders of the union movement-while on the sales floorand in the stockroom. Following her layoff, she attendedseveralunion meetings.Analysis and Concluding Findings asto Sue WunderHere, as in the case of Barbara Erickson, I am unable tofind that the General Counsel sustained his burden of prov-ing that the Respondent refused to recall Wunder becauseof her union activities. As in Erickson's case, the unionactivitiesofWunder were not exceptional and knowledgethereof could only be proven by circumstantial evidence.While I am aware, as previously pointed out, that the ulti-mate conclusion may be based on such evidence, the factremainsthat, even assuming the Company's knowledge ofsuch activities, there is no substantial evidence to show thatthe Company had an opening and hired an employee otherthan Wunder to fill it within a reasonable time following herapplication. Thus, although Kalm testified that she had anopening in knitting and crafts, company records failed todisclose that any employee was, in fact, hired during thefirst 7 months of 1971 in that department.43 Nor was thereany oral evidence to that effect. Accordingly, I find andconclude that there is a lack of substantial evidence in therecord considered as a whole that the Respondent discrimi-nated against Sue Wunder because of her union activities.11.The alleged constructive dischargeof Sandra LaFave, nee PhalenThe complaint alleges that on or about May 5, Respon-dent constructively discharged employee Sandra LaFavenee Phalen by reducing her hours of employment to 3342Kalm admitted that the Respondent had an opening in the spring of1971 forsomeone in the crafts and knitting department41 G C Exh 14hours per week, causing her to quit her employment " .. .all because of her membership in . . . the Union."Phalen commenced working for the Respondent in Sep-tember 1970 in the pet department. She was switched to thecandy department in January at which time her hours ofwork were cut to the point that she was working only ap-proximately 4 hours per day. 4 In March, Phalen had aconversation with Personnel Director Kalm concerning araise(which was apparently promised when Phalen wastransferred to the candy department) and for more hours ofwork (because her fiance did not think that she should drivea distance of 18 miles to work a mere 4 hours). Kalm repliedthat she was unable to comply with either request becauseof the pending "union problem" in the store.The extent of Phalen's union activities consisted of herhaving discussions concerning the Union while in the storewith fellow employees Barbara Erickson, Patty Holmberg,Francis Laundre, and Zella Barcome.Near the end of April or the beginning of May, Phalenreceived a warning slip for "missing some days off work,and a few other things." When Phalen tried to explain herside of the story, Store Manager Semrow said, "I'm notinterested. Sign the slip or you're fired." Phalen signed theslip 45A few days later, Phalen requested a half day off in orderto accompany her husband on a legal matter. This requestwas made of Assistant Store Manager Jacobson, who at firstdenied the request because, as he stated, she had hadenough time off. However, Jacobson discussed the matterwith Personnel Director Kalm and later advised Phalen thatshe could have the day off. Phalen, being angered, told him"keep the job" and walked away. However, Phalen did notquit at that time, but a few days later had a conversationwith Personnel Director Kalm in her office, in the presenceof Jacobson. Phalen advised them that she would have tohave more hours because her husband would not let herwork the limited number of hours because "he felt it wasn'tworth going in for 4 hours." When Kalm said that it wouldnot be possible, Jacobson said if that cannot be arrangedPhalen might as well quit her job. Phalen then asked if shecould switch departments. Kalm responded that that wasalso impossible. Phalen then said that she would have toquit, but Kalm suggested that she "take a couple of days offand think about it." Phalen did just that and in a few daysbrought in her locker keys and notified the Company thatshe quit.Analysis and Concluding Findings as to PhalenHere, again, I find that although the circumstances aresuspicious, the General Counsel has failed in his burden ofproving that Respondent discriminated against Phalen inviolation of the Act. In the first place, Phalen's union activi-ties were minimal. The record only shows that she discussedthesematters while on the sales floor with other knownunion leaders (such as Barcome and Laundre), as well as44 It will be recalled, as above pointed out, that some other employees'hours were cut and somewere laid off for economicreasons about this time45 Credited testimony of Phalen. The warning slip was not introduced intoevidence but the record shows that Phalen was on sick leave for 4 hours onApril 6 and 4 hours on April 27 F.W. WOOLWORTH413employees who were known to be antiunion such as PattyHolmberg. However, the latter was not alleged nor provento be an agent of Respondent, nor was there substantialevidence that any of these conversations were overheard bya management representative. There is also evidence in therecord that Phalen signed a union card on February 13 but,again, there is no proof that this fact was known to theRespondent prior to the date of her quitting. Accordingly,unless one resorts to some legal fiction such as the "small-plant doctrine" there is less than substantial evidence thatRespondent was aware of Phalen's union "activities."But even if this hurdle be cleared, the evidence is less thanconvincing that Respondent was set on a campaign to har-ass Phalen to the point of causing her to quit her employ-ment. It is true that a written warning was issued withoutgiving her an opportunity to explain her side of the story,but the fact remains that she was absent on two occasionsin April. With respect to Respondent's failure to restore herhours, there is no proof that other employees not known tohave been union activists had their hours restored or hadtheir departments changed if they were not satisfied. Gener-al Counsel argues in his brief that Respondent could haveaccorded Phalen more hours rather than hiring four part-time employees about this time.46 However, aside from thefact that this type of contention appears to encroach upona managementprerogative, the record does not show thatthe hours these part-time emplees worked would havegeared in with those of Phalen .47Under all circumstances, I find and conclude that thereis a lack of substantial evidence in the record considered asa whole to sustain the allegation of the complaint with re-spect to Sandra Phalen; accordingly, I will recommend thatthe complaint be dismissed as to her.12.The alleged discriminatory dischargeof Francis LaundreLaundre commenced working for the Respondent as asalesman inthe appliance department in September 1970and worked continuously for approximately a year until hisdischarge on September 30. Respondent asserts that he wasfired because he failed to report for work on September 29after having been specifically so directed. There is no issueas to Laundre's competencyas a salesman.Also, it wasknown by Respondent throughout Laundre's employmentthat he, in partnership with his brother, engaged in a sepa-rate business of selling camping trailers, and there is noevidence that Respondent objected to this activity.There is likewise no issue that Laundre was one of thechief union activists in the organizational campaign andthat Respondent was aware of this fact. Thus, Laundre wasa member of the "in-store committee" and, on election day,solicited employees on their way to the polls to vote for theUnion. There is some evidence in the record that following46 These employees are Christine Johnson, Kristine Ostlund,Patricia Jan-kovich, and Shelby Mattson. All were rehired to operate cash registers exceptJankovich who was employed at the services desk.47 The same can be said with respect to General Counsel's contention thatRespondent could have granted Barcome's request for shorter hours whileat the same time granted Phalen's request for more hours.the election Laundre was required by the Respondent toperform some additional work in the stockroom. However,the extent of such additional duties is not clear in the recordand there is no evidence that Laundre protested.On August 14, Laundre had a conversation with Associ-ate Store Manager Paradis in the latter's office whereinLaundre showed him a brochure of a wheel camper conven-tion to take place in Grand Rapids, Michigan, on Septem-ber 28, 29, and 30. Laundre apparently had planned andhad had approved a day off for the 28th, but advised Parad-is that he needed an additional day or two. The latter,according to Laundre's testimony, stated, "It would beokay, but we did have an anniversary sale coming up, andthat he would speak to Jim Lavalle [the department manag-er] on it." Laundre further testified that he did not hearanything further about it until August 20, when, in a discus-sion with Lavalle, the latter stated that he and Paradis haddiscussed the matter but he did not see how Laundre couldhave off. When Laundre told Lavalle that he would take offanyway, Lavalle stated that Laundre "might as well quitthen."On or about September 15, Laundre had another conver-sation with Lavalle in which the two men agreed to switchdays off so that Laundre could attend the convention. How-ever, after Lavalle advised Store Manager Semrow of thisarrangement, the latter vetoed it stating that he wanted bothmen there on September 29 since that was the first day ofthe store's first anniversary sale, which was an extraordinar-ily big event. On or about September 25, Laundre took upthe matter with Store Manager Semrow in the latter's office.He advised Semrow why he wanted the time off, to whichthe latter responded, according to Laundre's testimony, "Hedid not like to see me go because we were going to have theanniversary sale then. But, he said to me, send your mother,your father, your brother, but he would like to see me stay.He did not say that I could not go, or that I would be firedif I did go." Laundre, in fact, took off on September 29 andreported to work on September 30, when he was fired bySemrow.Analysis and Concluding Findingsas to LaundreHere, as in the case of Mary Ann Mathia,supra,counselfor the General Counsel argue that the Respondent's refusalto allow Laundre to take off on September 29 is specious foressentially similar reasons that were set forth in her case. Idisagree and find that the General Counsel did not sustainhis burden of proving that the discharge of Laundre wasdiscriminatory within the meaning of Section 8(a)(3) of theAct. Thus, the fact remains that Laundre took off from hisemployment on one of Respondent's busiest days after hav-ing been directed specifically that his services were neededon that day. Indeed, as previously set forth, Laundre con-ceded that his department manager, Lavalle, advised that ifLaundre took off in defiance of the store manager's direc-tions, "He might as well quit then." The facts thus appearquite similar to those in the case ofAluminum Screen andWindow Company, Inc., d/b/a Sam The Window Man,4841 136 NLRB 663 414DECISIONSOF NATIONAL LABOR RELATIONS BOARDwherein the trial examiner (whose findings were adopted bythe Board)stated as follows(at p. 678):AlthoughtherecordclearlyestablishestheRespondent's hostility toward employees who wereunion adherents,the record also establishes that theRespondent refused to give[the employee]time off togo hunting, that [the supervisor] warned [the employee]that [the employee]might lose his job if he should go,that [the employee] nevertheless did go, and that he waspromptly discharged. I find that [the employee's] dis-charge was not in violation of the Act.See alsoGary Steel Products Corporation,144 NLRB1160, 1161.Counsel for the General Counsel argue that discrimina-tion is shown here because Respondent allowed antiunionadherent Hannemann,manager of the sporting goods de-partment,to take off for a half day on September 30. How-ever,this situation is distinguishable because Hannemannwas off to entertain a business representative and not for hisown pleasure or business.Moreover,the fact that there wereseveral representatives of appliance companies at the storedoes not,inmy view,negate the necessity for Laundre'sbeing present,or, in any event,it is not within the provinceof the Board to second guess the Respondent's judgment onthis issue.Under the circumstances,Iconclude that theGeneral Counsel has failed to establish by a preponderanceof the evidence that Laundre's discharge was discriminato-rily motivated.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above,to the extent found to have been invalid,occurringin connection with its operations described in section I,above,have a close, intimate, and substantial relationshipto trade,traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow thereof.V THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and(3) of theAct, I shall recommend it be ordered to cease and desisttherefrom and to take certain affirmative action designed toeffectuate the policiesof the Act.As I have found that Respondent discriminated with re-spect to the hire or tenure of employment of Mark C. Lip-pold, Raymond Brault,Jane Paulin,Zella Barcome, andGerald Pyke,I shall recommend that it be ordered to offerthem immediate and full reinstatement to their formerjobsor, if those fobs no longer exist,to substantially equivalentpositions,without prejudice to their seniority or other rightsand privileges, and to make them whole for any loss ofearningsthey may have suffered by reason of the discrimi-nation by payment to them of a sum of money equal to thatwhich they would have normally earned as wages, from thedate of their discharge (or, in the case of Pyke, refusal torehire) to the date of the offer of reinstatement or rehire, lessnet earnings, to which shall be added interest at the rate of6 percent per annum in accordance with the formula setforth inF.W. Woolworth Company,90 NLRB 289,and IsisPlumbing & Heating Co,138 NLRB 716.As the unfair labor practices committed by Respondentstrike at the very heart of employee rights safeguarded bythe Act, I shall recommend that Respondent be placed un-der a broad order to cease and desist from in any mannerinfringingon the rights of employees guaranteedin Section7 of the Act.N.L.R.B v. Entwistle Manufacturing Company,120 F.2d 532, 536 (C.A. 4, 1941).49Upon the basis of the foregoing findings of fact, and uponthe entire record, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaningof the Act.2.The Union is a labor organization within the meaningof the Act.3.By coercively interrogating employees concerningtheir union activities, by threatening employees with repri-sals should they join or assist the Union or select it as theircollective-bargaining representative,and bydiscriminatori-ly applying work rules, Respondent has interfered with,restrained,and coerced employees in the exercise of rightsguaranteed in Section7 of the Act,in violation of Section8(a)(1) of the Act.4.By discriminating with respect to the hire or tenure ofemployment of Mark C. Lippold, Raymond Brault, JanePaulin, Zella Barcome, and Gerald Pyke, in order to dis-courage membership in the Union, Respondent has en-gaged in,and is engaging in, unfair labor practices withinthe meaning of Section 8(a)(3) and(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.6.Except to the extent that violations of the Act havebeen specifically found, as set forth above, the GeneralCounsel has failed to establish by a preponderance of theevidence the remaining allegations of the complaint hereinand it will be recommended that said complaint be, to thatextent,dismissed.[Recommended Order omitted from publication.]49 On August 4, 1972, which was subsequent to the due date for the receiptof posthearing briefs in this matter,Respondent filed a"Motion for Leaveto File a Supplemental Memorandum," which was apparentlya response tothe General Counsel's request for "additional extraordinary remedies againstthe Company" Counsel for the General Counsel filed an opposition to theRespondent'smotion The motion is hereby denied since there is no provi-sion in the Board's Rules and Regulations for the filing of reply briefs toAdministrative Law Judges In any event,the facts in this case do not warrantthe imposition of any extraordinary remedies